DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/24/20 and 9/21/20 have been considered. A copy of form PTO-1449 is attached.

Drawings
The drawings filed on 9/21/18 are accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-4, 13-14, 16, 19-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abdollahi (7,525,669).
Regarding claims 1, 3 and 22-23; figure 2 of Abdollahi below discloses an apparatus for three-dimensional measurement of an object (22) (column 1, lines 6-17), comprising: a trigger (36) (column 5, lines 30-37) configured to acquire image information from a measurement camera (20) and to trigger (36), in dependence on image content of the image information (column 5, lines 12-21), forwarding of the image information to an evaluator (i.e., computer 26) for determining measurement results or an evaluation of the image information by an evaluator for determining measurement results (column 5, lines 12-53); wherein the trigger (36) is configured to detect when the image content has shifted (i.e., phase shifted) with respect to a reference image content (i.e., images captured and stored) by at least a predetermined shift or by more than a predetermined shift and to trigger (36) (column 6, lines 5-10), in dependence on the detection of a shift, forwarding of the image information or the evaluation of the image information by the evaluator for determining measurement results (figure 3 and column 5, line 54 through column 6, line 26).

    PNG
    media_image1.png
    3300
    2560
    media_image1.png
    Greyscale

Regarding claim 2, Abdollahi teaches that the trigger (36) is configured to trigger, in dependence on the detection of a shift, forwarding of the image information or the evaluation of the image information by the evaluator (26) for determining measurement results, in order to generate measurement results at a specific spatial distance (i.e., intervals) (column 5, lines 28-37).


Regarding claim 13, Abdollahi teaches that the trigger (36) is configured to evaluate elevation information or surface information (i.e., height) during the analysis of the image content (column 6, line 19-22).
Regarding claim 14, Abdollahi teaches that the trigger (36) is configured to consider image information captured from several different directions (i.e. different degrees in figure 3) or different direction of scanning in figure 11).
Regarding claim 16, Abdollahi teaches that the trigger (36) is configured to decide whether a result is output (column 5, lines 12-37).
Regarding claim 19, Abdollahi teaches that the trigger (36) is configured to detect, based on the image content of the image information, whether a region of interest (37) of the measurement object (22) can be measured or not and to trigger, in dependence thereon, forwarding of the image information or the evaluation of the image information by the evaluator (26) for determining measurement results (figures 2-3).
Regarding claim 20, Abdollahi teaches that the apparatus is configured to scan a measurement object three-dimensionally, a light source (28, 30) for irradiating the measurement object (22) being guided in a fixed manner, or wherein the camera (20) for generating the image information and/or the light source (28, 30) for irradiating the measurement object is configured for manual guidance (figure 2).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9, 25 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdollahi in view of Jia et al (7,545,516).
Regarding claims 8-9, 25 and 28; Abdollahi discloses all the features of the present invention except that the scanning source is a laser scanning source; however, such a feature is known in the art as taught by Jia et al.


    PNG
    media_image2.png
    3300
    2560
    media_image2.png
    Greyscale

.

Response to Arguments
Applicant's arguments filed 12/19/20 have been fully considered but they are not persuasive.
a. Applicant’s remarks, pages 14-16, argues that “Abdollahi fails to disclose that a trigger is configured to acquire image information from a measurement camera and to trigger, in dependence on image content of the image information, forwarding of the image information to an evaluator for determining measurement results or an evaluation of the image information by an evaluator for determining measurement results”. Applicant is noted that the present specification does not define what the “trigger” is; thus, any means that forming the functions as now claimed is considered as a “trigger”. Abdollahi teaches the use of a computer (26) and a position sensor/controller (36) to trigger imaging system (20) and illumination system (28) or illuminating projector (30) (figure 2 and column 5, lines 12-37). In addition, Abodollahi teaches the use of the computer and position sensor/controller for acquiring image information from a measurement camera (20) and to trigger, in dependence on image content of the image information  (i.e., “the image acquisition is synchronized with position sensor/controller (36) such that images are taken at known, pre-defined intervals that 
b. Applicant’s remarks, pages 17-18, argues that column 5, lines 30-37 of Abdollahi does not teach the limitation as now claimed, for example, trigger a functionality in dependence on an image content of the image information. The argument is not deemed to be persuasive, as understood, this limitation is taught by Abodollahi as mentioned above, the trigger such as position sensor/controller (36) is synchronized with image acquisition (i.e., computer 26) for acquiring image information from camera (20) and the image information is forwarded to the an evaluator (i.e., within the computer 26) for computing the measurement results (i.e., height values) (figure 2 and column 10, lines 1-15).
	In view of the foregoing, it is believed that the rejections under 35 USC 102 and 103 are proper.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426.  The examiner can normally be reached on Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







HP									/HOA Q PHAM/                                                                                      Primary Examiner, Art Unit 2886                                                                                                                  February 19, 2021